UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

___________________________________
                                    )
DAFNEY CREWS,                       )
                                    )
                    Plaintiff,      )
                                    )
      v.                            )                 Civil Action No. 12-1362 (RWR)
                                    )
NIANI DIXON, et al.,                )
                                    )
                    Defendants.     )
___________________________________ )


                                   MEMORANDUM OPINION

            In the Superior Court of the District of Columbia, plaintiff filed a Complaint which, in

its entirety, stated:

                 I dont [sic] want Niani Dixon to come to 1302 Morris Rd[.] SE[.]
                 Mr[.] Jerry Crews do not live at this address[.] On 8/10/12 Mr.
                 Crews say he live in Maryland with her[.] I . . . asked for a TPO
                 [sic] and I dont [sic] feel safe[.] I dont [sic] want her to call or
                 come by[.]
Compl. Defendant Niani Dixon removed the action to the Court on August 20, 2012, and on

August 28, 2012, she filed under Federal Rule of Civil Procedure 12(b)(1), (6) a motion to

dismiss the complaint. The Court advised the plaintiff of her obligations under the Federal Rules

of Civil Procedure and the local rules of this Court to respond to the motion, and specifically

warned plaintiff that, if she did not respond to the motion by September 27, 2012, the Court may

treat the motion as conceded. The plaintiff has neither filed an opposition to the motion nor

requested more time to do so. Accordingly, the Court will grant defendant Dixon’s motion as

conceded.




                                                  1
           In addition, the Court sua sponte will dismiss the complaint as to defendant Jerry

Crews. “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570(2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556).

Because the complaint neither alleges misconduct nor makes any demand for relief as to

defendant Crews, it fails to state a claim upon which relief can be granted and, therefore, it must

be dismissed. See 28 U.S.C. § 1915(e)(2)(B)(ii).

           An Order accompanies this Memorandum Opinion.



           SIGNED this 21st day of December, 2012.



                                                                      /s/
                                                          RICHARD W. ROBERTS
                                                          United States District Judge




                                                  2